Citation Nr: 1040562	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-24 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for prostate 
cancer treatment and the residuals of a prostatectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to September 
1959.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied compensation under 
38 U.S.C.A. § 1151.

The Veteran testified before the Board sitting at the RO in March 
2008.  A transcript of the hearing is associated with the claims 
file.

The matter was remanded back to the RO in June 2008 for 
additional development of the record.  The RO substantially 
complied with the remand instructions, which included providing 
the Veteran with adequate notice and assistance, and requesting 
additional VA records.  See D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In May 2010, the Board requested a specialist's medical opinion 
regarding the appeal because an earlier VA examination of 2003 
was inadequate to fully address the merits of the claim.  That 
opinion from a VA oncologist was received at the Board in July 
2010 and has been associated with the claims file.  In July 2010, 
the Board sent a copy of the opinion to the Veteran and notified 
him that he had 60 days to review the medical opinion and send 
any additional evidence or argument in support his of his appeal.  
The Veteran did not respond.  


FINDING OF FACT

The probative and competent evidence of record establishes that 
it is less likely than not that the Veteran has additional 
disability as a result of a delay in treatment between the first 
evidence of an elevated PSA in 1997 and the radical prostatectomy 
in March 1999 and/or as a result of the 1999 prostate surgery.  




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability as a result of a delay in 
treatment between 1997 and 1999 and/or as a result of the 1999 
prostate surgery by the VA are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2001.  This letter explained what type of evidence 
the VA would obtain on the Veteran's behalf, but did not 
specifically notify the Veteran of what evidence was necessary to 
substantiate an 1151 claim.  Nevertheless, a subsequent notice 
letter was thereafter sent to the Veteran in May 2009 which did 
substantially comply with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim for compensation pursuant to 
38 U.S.C.A. § 1151 and the relative duties of VA and the claimant 
to obtain evidence.  This letter also advised the Veteran of the 
laws regarding degrees of disability or effective dates for any 
grant of service connection.  Finally, the May 2009 letter was 
followed with a readjudication of the claim in the form of an 
October 2009 supplemental statement of the case.  

Moreover, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion, and afforded the Veteran 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  38 U.S.C.A. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for 
claimed additional disability as a result of a delay in treatment 
between 1997 and 1999, or in the alternative, for a botched 
prostatectomy procedure in 1999.  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 are payable for additional disability not the result of the 
Veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the Veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  38 C.F.R. § 
3.361(d)(1),(2).

The Veteran contends that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional disability 
because he claims that following knowledge of an elevated PSA in 
1997, VA did nothing until his radical prostatectomy in 1999.  
The Veteran maintains that the nearly two-year delay in treatment 
for prostate cancer caused additional disability.  In the 
alternative, the Veteran believes that the March 1999 
prostatectomy was done incorrectly, and that a portion of his 
prostate was left inside of him negligently.  

The record reflects that the Veteran's PSA was noticeably 
elevated in April 1997.  At that time, the Veteran was referred 
to the Chief of Urology at Episcopal Hospital, who biopsied the 
Veteran's prostate and indicated that the Veteran's PSA level 
should be tested every six months.  According to the Veteran, it 
took approximately seven months to get an initial appointment at 
the VA Medical Center in Philadelphia and then another five 
additional months of delays before he received the necessary 
surgery (in March 1999).  The Veteran maintains that because of 
these delays in treatment by the Philadelphia VA Medical Center's 
Urology Clinic staff, his pre-cancerous growth (PIN) grew into a 
#6 size malignant tumor on the Gleason scale of 2 to 10 before a 
radical prostatectomy was finally performed in March 1999.  The 
Veteran questions how such a delay could be allowed while his PSA 
levels were continuing to rise, and with the knowledge that his 
younger brother had undergone a radical prostatectomy due to 
cancer six months earlier.

The Veteran also maintains that the margins were not clear 
despite the March 1999 procedure and considered this a "botched 
procedure."  As such, the Veteran believed his condition 
deteriorated to the point at which he required radiation and 
additional treatment.  Moreover, in a February 2000 VA outpatient 
treatment report, the Veteran reported that although his 
incontinence after surgery had improved considerably, he still 
had urgency and wore pads when traveling long distances.  
Additionally, since his surgery, he had been able to achieve only 
weak erections.  A March 2000 PSA was less than .1.  In an August 
2001 medical record, it was noted that his incontinence and 
impotence had resolved.  

In a VA examination report of January 2003, the examiner pointed 
out that, "[The Veteran] wants to blame the PVAMC for his 
prostate cancer, but he doesn't want to blame himself for the two 
and a half years of no prostate biopsy following the diagnosis of 
prostatic intraepithelial neoplasia (PIN)."  The Veteran, 
however, maintains, in essence, that he was unable to get an 
appointment scheduled.  The Veteran testified as to the details 
of his difficulty scheduling a PSA test in 1998 at his personal 
hearing before the undersigned in March 2008.  The examiner 
further noted that prostate restricted prostate cancer, the kind 
of cancer that the Veteran has, had a long natural history, and 
delays of a few months in evaluation and treatment, such as the 
case here, have no effect on prognosis.  

The examiner did not provide an adequate opinion because the 
question here is whether the Veteran incurred additional 
disability as a result of negligent treatment (or lack thereof) 
by VA personnel at a VA facility, regardless of the Veteran's 
actions (or inactions - whichever the case may be).  The January 
2003 examiner only addressed whether a delay in treatment had an 
effect on prognosis, and indicated that the delay did not cause 
the cancer.  The Veteran, however, is not contending that the 
delay caused his cancer.  Rather, the Veteran maintains that had 
his treatment progressed in a timely manner, he may have actually 
been able to avoid the cancer altogether, or at least to have 
caught it earlier, resulting in no additional disability.  

To address this issue, the Board consulted a VA oncologist and 
requested an opinion.  The VA doctor was asked to opine on 
whether the Veteran, as likely as not, had an additional 
disability, including but not limited to positive margins, as a 
result of a delay in treatment between the first evidence of an 
elevated PSA in 1997 and the radical prostatectomy in March 1999, 
and/or as a result of the 1999 surgery.  Additionally, if 
additional disability was shown, the examiner was asked to opine 
as to whether any such additional disability was the result of , 
or was caused by a lack of proper care or negligent treatment on 
the part of VA caregivers.  

In a July 2010 reply, Dr. E.A., MD opined that the probability of 
the delay [in treatment between 1997 and 1999] causing additional 
disability is not equal to or more than 50 percent.  Dr. E.A. 
noted that prostate cancer was a very slow growing tumor and the 
delay of 15 months between an elevated PSA and surgery would 
probably not have affected his outcome or the positive margins.  
Dr. E.A. referred to a large study from the Cleveland Clinic 
wherein 23 percent of patients undergoing a radical prostatectomy 
(RP) had positive margins (Clark PE et al. Intermediate-term 
outcome with radical prostatectomy for localized prostate cancer.  
Prostate J 2001:3:118).  

In sum, the competent evidence of record weighs against the 
claim.  Two doctors have indicated that prostate cancer is a slow 
growing tumor and that the delay between 1997 and 1999 did not 
cause additional disability such that compensation pursuant to 
38 U.S.C.A. § 1151 would be warranted.  The only opinion in favor 
of the claim is that of the Veteran, who has not been shown to 
have the requisite medical expertise to provide competent 
evidence in this regard.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as 
a lay person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, while the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
whether a delay in treatment led to his prostate cancer, and 
whether the prostate cancer could have been avoided but for the 
delay.  Similarly, the Veteran is not competent to provide an 
opinion as to whether his surgery was unsuccessful, particularly 
in light of the fact that he is still currently in remission.  
Moreover, even if the Veteran's opinion were found to be of some 
probative value, it is outweighed by the highly probative medical 
evidence of record which weighs against this claim.  The Veteran 
has not provided any corroborating evidence to support his 
assertion that a delay in treatment caused additional disability 
or that his cancer could have been potentially avoided but for 
the delay.  The Veteran's claims are unsubstantiated based on the 
record as it stands, and the competent evidence of record, the 
opinions of a VA examiner and a VA oncology expert, weighs 
against the claim.  

The preponderance of the evidence is against the claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability as a result of a lack of timely treatment between 1997 
and 1999; or, for a botched prostatectomy in 1999; there is no 
doubt to be resolved; and entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability as a result of a lack of timely treatment 
between 1997 and 1999; or, for residuals of a prostatectomy in 
1999 is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


